EXHIBIT 10.2

CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETE AGREEMENT

This Confidentiality, Non-Solicitation and Non-Compete Agreement (the
“Agreement”) dated this 18th day of September, 2014 is entered into by and
between Robert J. Shovlin (“Employee”) and NeoGenomics, Inc., a Nevada
corporation (“Employer” or the (“Parent Company”) and collectively with
NeoGenomics Laboratories, Inc., a Florida corporation and any entity that is
wholly or partially owned by the Parent Company or otherwise affiliated with the
Parent Company, the “Company”). Hereinafter, each of the Employee or the Company
maybe referred to as a “Party” and together be referred to as the “Parties”.

RECITALS:

WHEREAS, the Parties have entered into that certain Employment Agreement, of
even dated herewith, that creates an employment relationship between the
Employer and Employee (the “Employment Agreement”); and

WHEREAS, pursuant to the Employment Agreement, the Employee agreed to enter into
the Company’s Confidentiality, Non-Solicitation and Non-Compete Agreement; and

WHEREAS, the Company desires to protect and preserve its Confidential
Information and its legitimate business interests by having the Employee enter
into this Agreement as part of the Employment Agreement; and

WHEREAS, the Employee desires to establish and maintain an employment
relationship with the Company and as part of such employment relationship
desires to enter into this Agreement with the Company; and

WHEREAS, the Employee acknowledges that the terms of the Employment Agreement
including, but not limited to the Company’s commitments to the Employee with
respect to base salary, fringe benefits and stock options are sufficient
consideration to the Employee for the entry into this Agreement.

WHEREAS, the Employee acknowledges that substantial cost and expense has been or
will be incurred by the Company for Employee’s training, and Employee’s training
and employment have caused, or will require, the disclosure of certain Company
confidential and proprietary information, trade secrets and customer and
supplier relationships.

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

1. Term. Employee agrees that all of the provisions of this Agreement except for
Sections 7 and 8 hereof shall be effective as of the date of this Agreement. The
Company and the Employee agree that Sections 7 and 8 hereof will not become
effective until the Employee’s first day of employment with the Company.
Employee agrees that the term of this Agreement (“Term”) shall be as follows:
(i) in the event that Employee does not actually become an employee of the
Company as contemplated by the Employment Agreement, then the Term shall be for
a period of two (2) years from the date of this Agreement, or (ii) in the event
Employee does become an employee of the Company, then the term of this Agreement
shall survive and continue to be in force and effect for two years following the
termination of any employment

 

1



--------------------------------------------------------------------------------

relationship between the Parties, whether termination is by the Company with or
without cause, wrongful discharge, or for any other reason whatsoever, or by the
Employee unless an exception is specifically provided in certain situations in
any such Restrictive Covenants.

2. Definitions.

a. The term “Confidential Information” as used herein shall include all business
practices, methods, techniques, or processes that: (i) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.
Confidential Information also includes, but is not limited to, files, letters,
memoranda, reports, records, computer disks or other computer storage medium,
data, models or any photographic or other tangible materials containing such
information, Customer lists and names and other information, Customer contracts,
other corporate contracts, computer programs, proprietary technical information
and/or strategies, sales, promotional or marketing plans or strategies,
programs, techniques, practices, any expansion plans (including existing and
entry into new geographic and/or product markets), pricing information, product
or service offering specifications or plans thereof, business plans, financial
information and other financial plans, data pertaining to the Company’s
operating performance, employee lists, salary information, Personal Information,
Protected Health Information, all information the Company receives from
customers or other third parties that is not generally known to the public or is
subject to a confidentiality agreement, training manuals, and other materials
and business information of a similar nature, including information about the
Company itself or any affiliated entity, which Employee acknowledges and agrees
has been compiled by the Company’s expenditure of a great amount of time, money
and effort, and that contains detailed information that could not be created
independently from public sources. Further, all data, spreadsheets, reports,
records, know-how, verbal communication, proprietary and technical information
and/or other confidential materials of similar kind transmitted by the Company
to Employee or developed by the Employee on behalf of the Company as Work
Product (as defined in Paragraph 7) are expressly included within the definition
of “Confidential Information.” The Parties further agree that the fact the
Company may be seeking to complete a business transaction is “Confidential
Information” within the meaning of this Agreement, as well as all notes,
analysis, work product or other material derived from Confidential Information.
Nevertheless, Confidential Information shall not include any information of any
kind which (1) is in the possession of the Employee prior to the date of this
Agreement, as shown by the Employee’s files and records, or (2) prior or after
the time of disclosure becomes part of the public knowledge or literature, not
as a result of any violation of this Agreement, any violation of any similar
agreement with any other party or inaction or action of the receiving party, or
(3) is rightfully received from a third party without any obligation of
confidentiality; or (4) independently developed after termination without
reference to the Confidential Information or materials based thereon; or (5) is
disclosed pursuant to the order or requirement of a court, administrative
agency, or other government body; or (6) is approved for release by the
non-disclosing party.

b. The term “Personal Information” (“PI”) is Confidential Information and
includes, but is not limited to, an individual’s first name and last name or
first initial and last name in combination with any of the following: an
individual’s social security number, tax I.D. number, social insurance number,
driver’s license number, state issued identification card number, financial
information, healthcare information, or credit or debit card number.

c. The term “Protected Health Information” (“PHI”) is Confidential Information
and includes information that is created, received, and/or maintained by the
Company related to an individual’s health care (or payment related to health
care) that directly or indirectly identifies the individual.

 

2



--------------------------------------------------------------------------------

d. The term “Customer” shall mean any person or entity which has purchased or
ordered goods, products or services from the Company and/or entered into any
contract for products or services with the Company within the one (1) year
immediately preceding the termination of the Employee’s employment with the
Company.

e. The term “Prospective Customer” shall mean any person or entity which has
evidenced an intention to order products or services with the Company within one
year immediately preceding the termination of the Employee’s employment with the
Company.

f. The term “Restricted Area” shall include any geographical location anywhere
in the United States. If the Restricted Area specified in this Agreement should
be judged unreasonable in any proceeding, then the Restricted Area shall be
reduced so that the restrictions may be enforced as is judged to be reasonable.

g. The phrase “directly or indirectly” shall include the Employee either on
his/her own account, or as a partner, owner, promoter, joint venturer, employee,
agent, consultant, advisor, manager, executive, independent contractor, officer,
director, or a stockholder of 5% or more of the voting shares of an entity in
the Business of Company.

h. The term “Business” shall mean the business of providing non-academic,
for-profit cancer genetic and molecular laboratory testing services, including,
but not limited to, cytogenetics, flow cytometry, fluorescence in-situ
hybridization (“FISH”), morphological studies, and molecular testing, to
hematologists, oncologists, urologists, pathologists, hospitals and other
medical reference laboratories.

3. Duty of Confidentiality.

a. All Confidential Information is considered highly sensitive and strictly
confidential. The Employee agrees that at all times during the term of this
Agreement and after the termination of employment with the Company for as long
as such information remains non-public information, the Employee shall (i) hold
in confidence and refrain from disclosing to any other party all Confidential
Information, whether written or oral, tangible or intangible, concerning the
Company and its business and operations unless such disclosure is accompanied by
a non-disclosure agreement executed by the Company with the party to whom such
Confidential Information is provided, (ii) use the Confidential Information
solely in connection with his or her employment with the Company and for no
other purpose, (iii) take all reasonable precautions necessary to ensure that
the Confidential Information shall not be, or be permitted to be, shown, copied
or disclosed to third parties, without the prior written consent of the Company,
(iv) observe all security policies implemented by the Company from time to time
with respect to the Confidential Information, and (v) not use or disclose,
directly or indirectly, as an individual or as a partner, joint venturer,
employee, agent, salesman, contractor, officer, director or otherwise, for the
benefit of himself or herself or any other person, partnership, firm,
corporation, association or other legal entity, any Confidential Information,
unless expressly permitted by this Agreement. Employee agrees that protection of
the Company’s Confidential Information constitutes a legitimate business
interest justifying the restrictive covenants contained herein. Employee further
agrees that the restrictive covenants contained herein are reasonably necessary
to protect the Company’s legitimate business interest in preserving its
Confidential Information. In addition, Employee will not view or access any PI
or PHI unless required by the Company in the course Employee’s job duties and
responsibilities for the Company and then only when authorized by the Company to
do so. Employee acknowledges that he/she shall bear all costs, losses and
damages resulting from any intentional breach of this paragraph, to the fullest
extent permitted by applicable law.

 

3



--------------------------------------------------------------------------------

b. In the event that the Employee is ordered to disclose any Confidential
Information, whether in a legal or regulatory proceeding or otherwise, such
disclosure shall be limited to the narrowest disclosure so required and, except
to the extent prohibited by law, Employee shall give the Company at least two
(2) weeks’ notice, if practicable, of the basis for any such compelled
disclosure of Confidential Information and shall reasonably cooperate with the
Company in limiting disclosure and obtaining suitable confidentiality
protections.

c. Employee acknowledge(s) that this “Confidential Information” is of value to
the Company by providing it with a competitive advantage over their competitors,
is not generally known to competitors of the Company, and is not intended by the
Company for general dissemination. Employee acknowledges that this “Confidential
Information” derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
is the subject of reasonable efforts to maintain its secrecy. Therefore, the
Parties agree that all “Confidential Information” under this Agreement
constitutes “Trade Secrets” under Section 688.002 and Chapter 812 of the Florida
Statutes.

4. Limited Right of Disclosure. Except as otherwise permitted by this Agreement,
Employee shall limit disclosure of pertinent Confidential Information to
Employee’s attorney, if any (“Representative(s)”), for the sole purpose of
evaluating Employee’s relationship with the Company. Paragraph 3 of this
Agreement shall bind all such Representative(s).

5. Return of Company Property and Confidential Materials. All tangible property,
including cell phones, laptop computers and other Company purchased property, as
well as all Confidential Information, Customer and Prospective Customer
information and property, provided to Employee is the exclusive property of the
Company and must be returned to the Company in accordance with the instructions
of the Company either upon termination of the Employee’s employment or at such
other time as is requested by the Company. Employee agree(s) that upon
termination of employment for any reason whatsoever Employee shall return all
copies, in whatever form or media, including hard copies and electronic copies,
of Confidential Information to the Company, and Employee shall delete any copy
of the Confidential Information on any computer file or database maintained by
Employee and shall certify in writing that he/she has done so. In addition to
returning all Confidential Information to the Company as described above,
Employee will destroy any analysis, notes, work product or other materials
relating to or derived from the Confidential Information. Any retention of
Confidential Information may constitute “civil theft” as such term is defined in
Chapter 772 of the Florida Statutes.

6. Agreement Not To Circumvent. Employee agrees not to pursue any transaction or
business relationship that is directly competitive to the Business of the
Company that makes use of any Confidential Information during the Term of this
Agreement, other than through the Company or on behalf of the Company. It is
further understood and agreed that, after the Employee’s employment with the
Company has been terminated, the Employee will direct all communications and
requests from any third parties regarding Confidential Information or Business
opportunities which use Confidential Information through the Company’s then
chief executive officer or president. Employee acknowledges that any violation
of this covenant may subject Employee to the remedies identified in Paragraph 9
in addition to any other available remedies.

7. Title to Work Product. Employee agrees that all work products (including
strategies and testing methodologies for competing in the genetics testing
industry, technical materials and diagrams, computer programs, financial plans
and other written materials, websites, presentation materials, course materials,
advertising campaigns, slogans, videos, pictures and other materials) created or
developed by the Employee for the Company during the term of the Employee’s
employment with the Company or any successor to the Company until the date of
termination of the Employee (collectively, the “Work Product”), shall be
considered a work made for hire and that the Company shall be the sole owner of
all rights, including copyright, in and to the Work Product.

 

4



--------------------------------------------------------------------------------

If the Work Product, or any part thereof, does not qualify as a work made for
hire, the Employee agrees to assign, and hereby assigns, to the Company for the
full term of the copyright and all extensions thereof all of its right, title
and interest in and to the Work Product. All discoveries, inventions,
innovations, works of authorship, computer programs, improvements and ideas,
whether or not patentable or copyrightable or otherwise protectable, conceived,
completed, reduced to practice or otherwise produced by the Employee in the
course of his or her services to the Company in connection with or in any way
relating to the Business of the Company or capable of being used or adapted for
use therein or in connection therewith shall forthwith be disclosed to the
Company and shall belong to and be the absolute property of the Company unless
assigned by the Company to another entity.

Employee hereby assigns to the Company all right, title and interest in all of
the discoveries, inventions, innovations, works of authorship, computer
programs, improvements, ideas and other work product; all copyrights, trade
secrets, and trademarks in the same; and all patent applications filed and
patents granted worldwide on any of the same for any work previously completed
on behalf of the Company or work performed under the terms of this Agreement or
the Employment Agreement. Employee, if and whenever required to do so (whether
during or after the termination of his or her employment), shall at the expense
of the Company apply or join in applying for copyrights, patents or trademarks
or other equivalent protection in the United States or in other parts of the
world for any such discovery, invention, innovation, work of authorship,
computer program, improvement, and idea as aforesaid and execute, deliver and
perform all instruments and things necessary for vesting such patents,
trademarks, copyrights or equivalent protections when obtained and all right,
title and interest to and in the same in the Company absolutely and as sole
beneficial owner, unless assigned by the Company to another entity.
Notwithstanding the foregoing, work product conceived by the Employee, which is
not related to the Business of the Company, will remain the property of the
Employee.

8. Restrictive Covenant. The Company and its affiliated entities are engaged in
the Business of providing genetic and molecular testing services. The covenants
contained in this Paragraph 8 (the “Restrictive Covenants”) are given and made
by Employee to induce the Company to employ Employee under the terms of the
Employment Agreement, and Employee acknowledges sufficiency of consideration for
these Restrictive Covenants. Employee expressly covenants and agrees that,
during his or her employment and for a period of two (2) years following
termination of such employment (such period of time is hereinafter referred to
as the “Restrictive Period”), he/she will abide by the following restrictive
covenants unless an exception is specifically provided, in writing signed by
Company, in certain situations in such Restrictive Covenants. Notwithstanding
the forgoing, the Company agrees that the Restrictive Period of the
Non-Competition Covenant described in paragraph 8(b) below shall be reduced to
one year in the event that the Company consummates a change of control within
the first year of the Employee’s employment with the Company and the Employee is
terminated without “Cause” (as such term is defined in the Employment Agreement)
within ninety (90) days of the effective date of such change of control.

 

  a. Non-Solicitation. Employee agrees and acknowledges that, during the
Restrictive Period, he/she will not, directly or indirectly, in one or a series
of transactions, as an individual or as a partner, joint venturer, employee,
agent, salesperson, contractor, officer, director or otherwise, for the benefit
of himself or herself or any other person, partnership, firm, corporation,
association or other legal entity:

 

5



--------------------------------------------------------------------------------

  (i) solicit or induce, or attempt to solicit or induce, any Customer or
Prospective Customer of the Company to patronize or do business with any other
company (or business) that is in the Business conducted by the Company in the
Restricted Area; or

 

  (ii) request or advise any Customer, supplier or vendor, or any Prospective
Customer, prospective supplier or prospective vendor, of the Company, who was a
Customer, Prospective Customer, supplier, prospective supplier, vendor or
prospective vendor within one year immediately preceding the termination of the
Employee’s employment with the Company, to withdraw, curtail, cancel or refrain
from doing business with the Company in any capacity; or

 

  (iii) manage, operate, be connected with, employed by, sell goods to, or
perform services for, or on behalf of, in any manner, any Customer, or
Prospective Customer, of the Company either myself or on behalf of any other
entity that may employ, engage or associate with me in any fashion.

 

  (iv) recruit, solicit or otherwise induce any proprietor, partner,
stockholder, lender, director, officer, employee, sales agent, joint venturer,
investor, lessor, supplier, Customer, agent, representative or any other person
which has a business relationship with the Company or any Affiliated Entity to
discontinue, reduce or detrimentally modify such employment, agency or business
relationship with the Company; or

 

  (v) employ or solicit, or attempt to employ or solicit, for employment any
person or agent who is then (or was at any time within twelve (12) months prior
to the date Employee or any entity related to Employee seeks to employ such
person) employed or retained by the Company. Notwithstanding the forgoing, to
the extent the Employee works for a larger firm or corporation after his or her
termination from the Company and he or she does not have any personal knowledge
and/or control over the solicitation of or the employment of a Company employee
or agent, then this provision shall not be enforceable as it relates to that
employee.

 

  b. Non-Competition. Employee agrees and acknowledges that, during the
Restrictive Period, he or she will not, directly or indirectly, for himself , or
on behalf of others, as an individual on Employee’s own account, or as a
partner, joint venturer, employee, agent, salesman, contractor, officer,
director or otherwise, for him/herself or any other person, partnership, firm,
corporation, association or other legal entity, enter into, engage in, accept
employment from, or provide any services to, or for, any business that is in the
Business of the Company, or engage in any activity that is competitive with the
Company, in the Restricted Area. The parties agree that this non-competition
provision is intended to cover situations where a future business opportunity in
which the Employee is engaged or a future employer of the Employee is selling
the same or similar products and services in a Business which may compete with
the Company’s products and services to Customers and Prospective Customers of
the Company in the Restricted Area. This provision shall not cover future
business opportunities or employers of the Employee that sell different types of
products or services in the Restricted Area so long as such future business
opportunities or employers are not in the Business of the Company.

 

    

Notwithstanding the preceding paragraphs, the spirit and intent of this
non-competition clause is not to deny the Employee the ability to support his or
her family, but rather to prevent the Employee from using the knowledge and
experiences obtained from the Company in a similar competitive environment.
Along those lines, should the Employee leave the employment of the Employer for
any reason, he or she would be prohibited from joining a for-profit cancer
testing

 

6



--------------------------------------------------------------------------------

  genetics laboratory and/or company in the Business of the Company in the
Restricted Area. The Parties agree that all non-profit medical testing
laboratories, hospitals and academic institutions as well as for-profit prenatal
and pediatric/constitutional genetic testing laboratories are excluded from the
restrictions in paragraph 8(b). In other words, the Employee would be allowed
under this non-compete clause to work in any non-profit cancer genetics testing
laboratory (e.g., in academia) as well as in a private, for-profit prenatal
laboratory or pediatric/constitutional genetics testing laboratory. Thus, the
spirit and intent of this non-competition clause is intended to prevent the
Employee from acting in any of the capacities outlined in this paragraph for any
“for-profit” cancer genetics testing laboratories that do the type of any one or
more of the types of testing defined in the definition of Business in the
Restricted Area.

9. Acknowledgements of Employee.

 

  a. The Employee understands and acknowledges that any violation of this
Agreement shall constitute a material breach of this Agreement and the
Employment Agreement, and it will cause irreparable harm and loss to the Company
for which monetary damages will be an insufficient remedy. Therefore, the
Parties agree that in addition to any other remedies available, the Company will
be entitled to the relief identified in Paragraph No. 10 below.

 

  b. The Restrictive Covenants shall be construed as agreements independent of
any other provision in this Agreement and the existence of any claim or cause of
action of Employee against the Company shall not constitute a defense to the
enforcement of these Restrictive Covenants.

 

  c. Employee agrees that the Restrictive Covenants are reasonably necessary to
protect the legitimate business interests of the Company.

 

  d. Employee agrees that this Agreement may be enforced by the Company’s
successor in interest by way of merger, business combination or consolidation
where a majority of the surviving entity is not owned by Company’s shareholders
who owned a majority of the Company’s voting shares prior to such transaction
and Employee acknowledges and agrees that successors are intended beneficiaries
of this Agreement.

 

  e. Employee agrees that if any portion of the Restrictive Covenants is held by
a court of competent jurisdiction to be unreasonable, arbitrary or against
public policy for any reason, such shall be modified accordingly as to time,
geographic area and line of business so as to be enforceable to the fullest
extent possible as to time, area and line of business.

 

  f. Employee acknowledges that any violations of the Agreement will be a
material breach of this Agreement and may subject the Employee, and/or any
individual(s), partnership, corporation, joint venture or other type of business
with whom the Employee is then affiliated or employed, to monetary and other
damages.

 

  g. Employee agrees that any failure of the Company to enforce the Restrictive
Covenants against any other employee, for any reason, shall not constitute a
defense to enforcement of the Restrictive Covenants against the Employee.

10. Specific Performance; Injunction. The Parties agree and acknowledge that the
restrictions contained in Paragraphs 1-8 are reasonable in scope and duration
and are necessary to protect the Company. If any provision of Paragraphs 1-8 as
applied to any party or to any circumstance is judged by a court to be invalid
or unenforceable, the same shall in no way affect any other circumstance or the

 

7



--------------------------------------------------------------------------------

validity or enforceability of any other provision of this Agreement. If any such
provision, or any part thereof, is held to be unenforceable because of the
duration of such provision or the area covered thereby, the court making such
determination shall have the power to reduce the duration and/or area of such
provision, and/or to delete specific words or phrases, and in its reduced form,
such provision shall then be enforceable and shall be enforced.

Any unauthorized use or disclosure of Confidential Information in violation of
Paragraphs 2-7 above or violation of the Restrictive Covenant in Paragraph 8
shall constitute a material breach of this Agreement and will cause irreparable
harm and loss to the Company for which monetary damages may be an insufficient
remedy. Therefore, in addition to any other remedy available, the Company will
be entitled to all available civil remedies, including:

 

  a. Temporary and permanent injunctive relief, without the necessity of posting
a bond, restraining Employee or Representatives and any other person,
partnership, firm, corporation, association or other legal entity acting in
concert with Employee from any actual or threatened unauthorized disclosure or
use of Confidential Information, in whole or in part, or from rendering any
service to any other person, partnership, firm, corporation, association or
other legal entity to whom such Confidential Information in whole or in part,
has been disclosed or used or is threatened to be disclosed or used; and

 

  b. Temporary and permanent injunctive relief, without the necessity of posting
a bond, restraining the Employee from violating, directly or indirectly, the
restrictions of the Restrictive Covenant in any capacity identified in Paragraph
8, supra, and restricting third parties from aiding and abetting any violations
of the Restrictive Covenant; and

 

  c. Compensatory damages, including actual loss from misappropriation and
unjust enrichment, and any and all legal fees, including without limitation, all
attorneys’ fees, court costs, and any other related fees and/or costs incurred
by the Company in enforcing this Agreement.

Notwithstanding the forgoing, the Company acknowledges and agrees that the
Employee will not be liable for the payment of any damages or fees owed to the
Company through the operation of Paragraph 10c above, unless and until a court
of competent jurisdiction has determined that the Company or any successor is
entitled to such recovery.

Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other legal or equitable remedies available to it for actual or
threatened breach of the provisions of Paragraphs 1 – 8 of this Agreement, and
the existence of any claim or cause of action by Employee against the Company
shall not constitute a defense to the enforcement by the Company of any of the
provisions of this Agreement. The Company and its Affiliated Entities have fully
performed all obligations entitling it to the covenants of Paragraphs 1 – 8 of
this Agreement and therefore such prohibitions are not executory or otherwise
subject to rejection under the bankruptcy code.

11. Duty to Disclose Agreement and to Report New Employer. Employee acknowledges
that the Company has a legitimate business purpose in the protection of its
Confidential Information. Employee also recognizes and agrees that the Company
has the right to such information as is reasonably necessary to inform the
Company whether the terms of this Agreement are being complied with.
Accordingly, Employee agrees that Employee will promptly notify any new employer
of his/her obligations contained here. Employee also will provide the Company
with the identity of his/her new employer(s) and a description of the services
being provided by him/her in sufficient detail to allow the Company to
reasonably determine whether such activities fall within the scope of activities
prohibited by the provisions of this Agreement

 

8



--------------------------------------------------------------------------------

12. Representations as to Prior or Other Agreements. Employee represents and
warrants that he/she is able to perform the contemplated duties of employment
without being in breach of confidentiality agreements or disclosing proprietary
information of any third party, and that no proprietary information of any third
party shall be disclosed to the Company. Employee further represents and
warrants that he/she is not prohibited from entering into this Agreement or
performing services under it by any non-competition, non-solicitation,
anti-piracy agreement, relationship agreement, or any other restrictions.
Employee agrees to indemnify and hold the Company harmless from all claims or
causes of action by any person or entity against the Company arising out of any
alleged breach by Employee of any such agreement or any other restrictions
inconsistent with the foregoing representations.

13. Company Use of Employee Name, Image and Voice. The Company may use and
publish Employee’s name and picture, including audio or video tape recordings,
for purposes relating to its business without a specific release from Employee.

14. Termination. Employee agrees to bring any claims that he/she may have
against the Company within three hundred (300) days of the day that Employee
knew, or should have known, of the facts giving rise to the cause of action and
waives any longer, but not shorter, statutory or other limitations periods. This
includes, but is not limited to, the initial filing of a charge with the Equal
Employment Opportunity Commission and/or state equivalent civil rights agency.
However, Employee understands that he/she will thereafter have the right to
pursue any federal claim in the manner prescribed in any right to sue letter
that is issued by an agency.

15. Nondisparagement. Employee shall not make any disparaging or defamatory
comments about the Company, whether true or not, except to comply with any
summons, court order or subpoena.

16. Waiver of Jury Trial. THE COMPANY AND EMPLOYEE EACH WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT OR UNDER ANY INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED IN
CONNECTION HEREWITH OR HEREAFTER OR RELATED IN ANY FASHION TO EMPLOYEE’S
EMPLOYMENT WITH COMPANY.

17. Governing Law, Venue and Personal Jurisdiction. This Agreement shall be
governed by, construed and enforced in accordance with the laws of state of
Florida without regard to any statutory or common-law provision pertaining to
conflicts of laws. The parties agree that courts of competent jurisdiction in
Lee County, Florida and the United States District Court for the Southern
District of Florida shall have concurrent jurisdiction for purposes of entering
temporary, preliminary and permanent injunctive relief and with regard to any
action arising out of any breach or alleged breach of this Agreement. Employee
waives personal service of any and all process upon Employee and consents that
all such service of process may be made by certified or registered mail directed
to Employee at the address stated in the signature section of this Agreement,
with service so made deemed to be completed upon actual receipt thereof.
Employee waives any objection to jurisdiction and venue of any action instituted
against Employee as provided herein and agrees not to assert any defense based
on lack of jurisdiction or venue. Employee further agrees that any action
arising out of this Agreement or the relationship between the parties
established herein shall be brought only in courts of competent jurisdiction in
Lee County, Florida or the United States District Court for the Southern
District of Florida.

18. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and may not be assigned by Employee. This
Agreement shall inure to the benefit of Company’s successors.

 

19.

Entire Agreement. This Agreement is the entire agreement of the Parties with
regard to the

 

9



--------------------------------------------------------------------------------

matters addressed herein, and supersedes all prior negotiations, preliminary
agreements, and all prior and contemporaneous discussions and understandings of
the signatories in connection with the subject matter of this Agreement, except
however, that this Agreement shall be read in pari materia with the Employment
Agreement executed by Employee. This Agreement may be modified only by written
instrument signed by the Company and Employee.

20. Severability. In case any one or more provisions contained in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof and this Agreement shall be construed as if such invalid,
illegal were unenforceable provision had not been contained herein.

21. Waiver. The waiver by the Company of a breach or threatened breach of this
Agreement by Employee cannot be construed as a waiver of any subsequent breach
by Employee unless such waiver so provides by its terms. The refusal or failure
of the Company to enforce any specific restrictive covenant in this Agreement
against Employee, or any other person for any reason, shall not constitute a
defense to the enforcement by the Company of any other restrictive covenant
provision set forth in this Agreement.

22. Consideration. Employee expressly acknowledges and agrees that the execution
by the Company of the Employment Agreement with the Employee constitutes full,
adequate and sufficient consideration to Employee for the covenants of Employee
under this Agreement.

23. Notices . All notices required by this Agreement shall be in writing, shall
be personally delivered or sent by U.S. Registered or Certified Mail, return
receipt requested, and shall be addressed to the signatories at the addresses
shown on the signature page of this Agreement.

24. Acknowledgements. Employee acknowledge(s) that he or she has reviewed this
Agreement prior to signing it, that he or she knows and understands the
contents, purposes and effect of this Agreement, and that he or she has been
given a signed copy of this Agreement for his or her records. Employee further
acknowledges and agrees that he or she has entered into this Agreement freely,
without any duress or coercion.

25. Captions. Captions to paragraphs and sections of this Agreement have been
included solely for the sake of convenient reference and are entirely without
substantive effect.

26. Counterparts. This Agreement may be executed in counterparts, by facsimile
or Adobe Acrobat pdf file each of which shall be deemed an original for all
intents and purposes.

[Signatures Appear on the Following Page]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE UNDERSIGNED STATE THAT THEY HAVE CAREFULLY READ THIS
AGREEMENT AND KNOW AND UNDERSTAND THE CONTENTS THEREOF AND THAT THEY AGREE TO BE
BOUND AND ABIDE BY THE REPRESENTATIONS, COVENANTS, PROMISES AND WARRANTIES
CONTAINED HEREIN.

By:   /s/ Robert J. Shovlin       09/18/14  

Employee Signature

   

Date

Employee Name:   Robert J. Shovlin Employee Address:   15 Pine Tree Road  
Ramsey, NJ 07446    

NeoGenomics Laboratories, Inc.

12701 Commonwealth Drive, Suite #5

Fort Myers, FL 33913

By:   /s/ Douglas VanOort   09/16/14     Date

Name:   Douglas VanOort Title:   Chairman and CEO

 

11